Citation Nr: 0917533	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for folliculitis.

4.  Entitlement to service connection for hypertension, 
including as secondary to service-connected posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that, among other things, denied the 
Veteran's claims for service connection for hearing loss, 
tinnitus, folliculitis, and hypertension.

The decision below addresses the Veteran's claims of service 
connection for hearing loss and tinnitus.  Consideration of 
the remaining claims on appeal is deferred pending completion 
of the development sought in the remand that follows the 
decision.


FINDINGS OF FACT

1.  Hearing loss was not demonstrated in service or within 
one year of separation from service; current hearing loss is 
not attributable to military service.

2.  Tinnitus was not demonstrated in service; it is not 
attributable to military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through a March 2005 notice letter, the 
Veteran received notice of the information and evidence 
needed to substantiate his claims.  Thereafter, the Veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the Veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the March 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO also notified 
the Veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned March 2005 notice 
letter.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the Veteran's claims, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Veteran was supplied with notice pursuant to Dingess/Hartman 
via a March 2006 notice letter.  The Board does not now have 
such issues before it.  Consequently, a remand for additional 
notification on these questions is not necessary.  The Board 
also notes that while the complete notice required by the 
VCAA was not timely provided to the Veteran, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims decided herein.  Here, 
the Veteran's service treatment records have been associated 
with the claims file, as have records of his post-service 
treatment at the St Louis VA Medical Center (VAMC) and with 
private treatment providers.  The Veteran was provided VA 
medical examinations in June 2005 and September 2005; reports 
of these examinations have been associated with the claims 
file.  Additionally, the Veteran and his representative have 
both submitted written argument.  Otherwise, neither the 
Veteran nor his representative has alleged that there are any 
outstanding records probative of the claims on appeal that 
need to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  Certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred in 
service if they become manifest to a degree of 10 percent or 
more within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2008).  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

Relevant medical evidence consists of the Veteran's service 
treatment records, treatment records from the St. Louis VAMC, 
and a VA examination conducted in June 2005, with a medical 
opinion issued in September 2005.  At the time of the 
Veteran's entrance into active duty, the Veteran's February 
1967 report of medical examination reflects that the Veteran 
was provided audiological evaluation.  Results of that 
evaluation (measured in ASA units), pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-5
--
35
LEFT
15
5
5
--
5

Pure tone thresholds, corrected for ISO units (the standard 
for measuring hearing loss for VA purposes), in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
--
40
LEFT
30
15
15
--
10

The Veteran did not complain of and was not treated for any 
problems with his hearing while in service.  He was again 
provided audiological examination at his separation 
examination, conducted in August 1969.  Results of that 
evaluation (measured in ISO units), pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
--
5
10
LEFT
5
5
--
5
10

At the Veteran's June 2005 VA examination, the Veteran 
reported having had difficulty hearing and experiencing 
buzzing in his ears since service.  He reported that he 
experienced combat while serving in Vietnam, to which he 
attributed his hearing loss and tinnitus.  He further 
reported having post-service noise exposure with his use of 
power tools, employment in automobile assembly plants, and 
working with sheet metal.  Audiological evaluation conducted 
at the June 2005 VA examination found that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
70
75
LEFT
5
10
30
70
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear, 
based on Maryland CNC testing.  The examiner diagnosed the 
Veteran with bilateral sensorineural hearing loss and 
tinnitus.  In a September 2005 addendum opinion, the examiner 
opined that the hearing loss and tinnitus were not as likely 
as not related to the Veteran's service, noting that without 
evidence of hearing loss or acoustic damage at the Veteran's 
separation from service, she was unable to link the hearing 
loss or tinnitus etiologically to his period of military 
service.  

The Veteran has also submitted a letter from his private 
physician, dated in April 2006, in which the physician 
provided diagnoses of tinnitus and mild to severe 
sensorineural hearing loss bilaterally.  The physician stated 
that the Veteran's "hearing loss in the mid[dle] to higher 
frequencies may have been caused by exposure to loud 
gunfire."  The Veteran's treatment records from the St. 
Louis VAMC further indicate that the Veteran carries a 
current diagnosis of bilateral sensorineural hearing loss.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims.  The Board concedes that VA examination 
confirms that the Veteran currently suffers from hearing loss 
and tinnitus.  The Board concludes, however, that the greater 
weight of the evidence is against the claim.  Here, even 
conceding the Veteran's exposure to noise while in service, 
the VA examination revealed no link between current 
disability and military service.  Additionally, there is no 
evidence suggesting that sensorineural hearing loss became 
manifest to a compensable degree within a year of the 
Veteran's separation from qualifying military service.  
38 C.F.R. §§ 3.307, 3.309.  Noting that the Veteran had, by 
her estimation, normal hearing on discharge from service and 
that no hearing loss or tinnitus was noted in the Veteran's 
service treatment records, the VA audiologist gave as her 
medical opinion that it is not at least as likely as not that 
any current hearing loss is related to the Veteran's military 
service.  

The April 2006 letter offered by the Veteran's private 
physician contains what amounts to speculation regarding the 
onset of the Veteran's disability, consisting of a statement 
that the Veteran's hearing loss and tinnitus "may have been 
caused by exposure to loud gunfire."  Although the Veteran 
has contended that he currently suffers from hearing loss and 
tinnitus that are the result of his in-service exposure to 
acoustic trauma, his April 2006 private physician's letter 
offers only speculation as to an etiological relationship 
between his current hearing loss and tinnitus and his 
exposure to acoustic trauma while on active duty.  The Board 
thus finds that the April 2006 private physician's statement 
regarding a possible relationship between the Veteran's in-
service acoustic trauma and his current hearing loss and 
tinnitus is speculative in nature and, as such, of very 
little probative weight.

The Board notes that the Veteran has stated in multiple 
submissions to VA that he suffered acoustic trauma while in 
service and this his current hearing loss and tinnitus were 
caused by this in-service noise exposure.  He has further 
described an incident in which a grenade exploded close to 
him, which he has claimed damaged his hearing.  The Veteran's 
wife also submitted a statement in May 2005 contending that 
the Veteran has hearing loss that was caused by in-service 
acoustic trauma.  In this regard, the Board notes, first, 
that it does not question that the Veteran was exposed to 
acoustic trauma in service.  Nor does the Board question that 
he presently suffers from hearing loss and tinnitus.  
However, in order for the Veteran's claims to be granted, the 
record would have to contain persuasive medical evidence 
linking the present disorders to service.  Here, the medical 
evidence does not lead to a conclusion of service connection.  
There is no evidence in the Veteran's service treatment 
records to indicate that he complained of or sought treatment 
for problems with his hearing during service.  Indeed, as 
noted above, the medical opinion of record that speaks 
directly to the relationship between current disabilities and 
his period of military service is an unfavorable one.  The 
Board is satisfied that the VA audiologist's opinion is 
adequate for deciding this appeal and is more persuasive than 
the private physician's.

In so finding, the Board notes that service connection may 
not be based on speculation or remote possibility.  See 38 
C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also 
Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996).  In this case, the Veteran's treating 
physician apparently could not confirm the etiology of the 
Veteran's hearing loss and tinnitus without resorting to 
speculation.  Therefore, this medical opinion does not have 
the required degree of medical certainty required for service 
connection.  The Board further notes that a physician's 
statement framed in terms such as "may" is not probative.  
See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 
5 Vet. App. at 33 (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish medical nexus; Tirpak, 2 Vet. App. at 611 
(medical evidence merely indicating that an alleged disorder 
"may or may not" exist or "may or may not" be related is 
too speculative to establish the presence of the claimed 
disorder or any such etiological relationship).  The 
strongest evidence in favor of the Veteran's claims is the 
speculative opinion from his private physician indicating 
that the Veteran's current hearing loss and tinnitus "may" 
have been caused by exposure to acoustic trauma in service.  
This evidence is outweighed by the medical evidence from the 
September 2005 VA examiner's well-reasoned opinion, based on 
both the Veteran's reported history and his medical records, 
that the Veteran's currently diagnosed hearing loss and 
tinnitus are not related to any in-service acoustic trauma.  

The Board also acknowledges the Veteran's representative's 
contention in his April 2009 informal hearing presentation 
that the Veteran's audiological examination was inadequate 
for VA purposes because it did not test the Veteran's hearing 
acuity at every frequency level and did not test speech 
recognition ability based on Maryland CNC testing.  The Board 
recognizes that more thorough testing of the Veteran's 
hearing acuity may have proven helpful; nevertheless, the 
fact remains that the testing that was conducted at the 
August 1969 separation examination failed to show any hearing 
loss at the time of the Veteran's separation from active 
duty.  The Board is not free to assume that the Veteran would 
have displayed hearing loss in the untested frequencies 
simply because the examination was not as complete as the 
Veteran's representative would have liked.  Further, the 
Board looks to the September 2005 VA audiologist's opinion, 
in which she focused on the lack of hearing loss shown on the 
Veteran's separation examination in concluding that there is 
no medical nexus between the Veteran's in-service noise 
exposure and his current hearing loss.  The Board defers to 
the examiner's expertise in determining what the audiogram 
results meant.  

Regarding the Veteran's tinnitus claim, because tinnitus 
cannot be objectively observed (except in rare instances), 
its presence is conceded.  However, the September 2005 
audiologist's medical opinion, based on the record, including 
the Veteran's own history, is that the Veteran's tinnitus is 
not at least as likely as not related to military service.  
For the very same reasons as described in the analysis on the 
hearing loss claim and the underlying facts, the Veteran's 
service connection claim for tinnitus must be denied.

The Board has considered the Veteran's contention that his 
claimed hearing loss and tinnitus resulted from his time in 
service.  The Veteran, however, has not demonstrated that he 
has any medical expertise to make such an opinion.  The Board 
notes that although the Veteran is competent to report 
symptoms, he does not have medical expertise and therefore 
cannot provide a competent opinion regarding diagnosis or 
causation of his disabilities.  As a layperson without the 
appropriate medical training and expertise, the Veteran is 
simply not competent to provide a probative opinion on a 
medical matter, such as whether there exists a medical nexus 
between any current disability and service.  See Bostain, 
11 Vet. App. at 127, citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In reaching its conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claims for service connection for folliculitis 
and hypertension.  

Regarding the Veteran's claim for service connection for 
folliculitis, relevant evidence of record consists of the 
Veteran's service treatment records as well as post-service 
private medical treatment he has received for various skin 
disorders and a VA examination provided in June 2005.  The 
Veteran's service treatment records reflect that the Veteran 
was not found to have any skin disability on his entry into 
active duty.  He was treated in November 1968 for a rash on 
his penis and again in January and February 1969 for a rash 
in his groin diagnosed as tinea cruris.  He was also seen in 
February 1969 for heat rash.  His August 1967 separation 
medical examination, however, noted no abnormalities of the 
Veteran's skin, and he responded "No" on his August 1967 
report of medical history when asked if he had any skin 
diseases.  A letter from the Veteran's private physician 
dated in April 2005 indicates that the Veteran has received 
treatment with the physician since December 1992.  The 
physician stated that he had treated the Veteran for a range 
of skin problems, including acne, folliculitis, suspicious 
moles, dermatitis, and eczema, and that the Veteran has a 
history of warts.  The examiner also stated that the 
Veteran's "dermatological condition can be related to his 
exposure to agent orange, although exclusivity of its nature 
cannot be ruled in or out."

Report of the June 2005 VA examination reflects the Veteran's 
complaints of having had multiple pimple-like bumps on his 
inner thighs on a recurring basis since service.  Physical 
examination revealed papules on the Veteran's right thigh, 
which the examiner diagnosed as folliculitis, likely 
bacterial.  An addendum added in September 2005 reflects the 
examiner's opinion, after reviewing the Veteran's claims 
file, that it is less likely than not that the Veteran's 
current diagnosis of folliculitis is related to his time in 
service.  In reaching this conclusion, the examiner noted 
that the Veteran's in-service tinea cruris and heat rash 
resolved without sequelae, and the Veteran was found to have 
no skin disabilities at the time of his separation from 
service.  He was not found, at the June 2005 examination, to 
have tinea cruris or heat rash, and the examiner concluded 
that any tinea cruris the Veteran had in service was "not 
currently active."  Further, the examiner noted that the 
Veteran did not suffer from folliculitis during service.

In written statements submitted in support of his claim, the 
Veteran has stated that he has suffered from a rash in his 
groin area since his separation from service.  Further, his 
wife stated in a May 2005 statement that the Veteran has had 
problems with his skin since his separation from active duty.  

As noted above, there is some evidence in the record to 
support a conclusion that the Veteran's currently diagnosed 
folliculitis is related to his exposure to herbicides while 
he was stationed in Vietnam.  However, the June 2005 
examination and September 2005 addendum opinion do not 
address whether the Veteran's current folliculitis is 
traceable to herbicide exposure.  In order to obtain such 
opinion evidence based on a review of the record, a remand is 
required.

Regarding the Veteran's claim of service connection for 
hypertension, relevant evidence of record consists of the 
Veteran's service treatment records and post-service records 
of his ongoing treatment at the St. Louis VAMC and with 
private treatment providers, as well as report of a VA 
medical examination conducted in June 2005.  A review of the 
Veteran's service treatment records finds that they are 
silent as to any diagnosis of hypertension; the Veteran's 
blood pressure was repeatedly recorded as normal, and no 
abnormalities of his heart or circulatory system were noted 
while in service.  Separation reports of medical examination 
and history conducted in August 1969 indicate no findings or 
complaints of hypertension.  Post-service treatment records 
indicate that the Veteran has been receiving treatment for 
hypertension since at least 2001.  Review of treatment 
records from the St. Louis VAMC reflects that the Veteran's 
VA treating physicians have opined at December 2005 and July 
2006 treatment visits that the Veteran's PTSD symptoms 
"aggravate" his hypertension.  Similarly, the Veteran 
submitted a statement in May 2005 from his private treating 
physician in which the physician stated that the Veteran's 
"blood pressure has been very much related to his stress 
level."  

The Veteran underwent VA medical examination in June 2005.  
Report of that examination reflects that the examiner did not 
have the claims file available for review but elicited a 
medical history from the Veteran and conducted physical 
examination.  The examiner opined that it was unlikely that 
the Veteran's current hypertension was caused or aggravated 
by his PTSD.  The examiner noted that stress can cause a 
temporary elevation in blood pressure that resolves when the 
stress is resolved, but that "medical literature does not 
indicate that sustained hypertension is a complication of 
post-traumatic stress disorder."  Curiously, the Veteran is 
not only service connected for PTSD, but has been awarded a 
30 percent continuing rating, which strongly suggests that 
his stress has not resolved.  What the examiner meant by a 
temporary elevation in such a context is not clear.

The evidence demonstrates that the Veteran's hypertension has 
been linked to his service-connected PTSD by both private and 
VA treatment providers.  However, in opining as to an 
etiological link between the two disabilities, the treating 
physicians did not offer any reasoning to support their 
conclusions, nor is it clear from their statements whether 
their opinions were based on examination and review of the 
Veteran's record or based solely on the Veteran's own stated 
theory. 

Therefore, in light of the evidence of record and the need 
for additional clinical findings and a more definitive 
medical opinion concerning any relationship between the 
Veteran's period of service and his currently diagnosed 
folliculitis, as well as between his hypertension and 
service-connected PTSD, the Board believes VA medical 
examinations are required.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
should be sent a letter requesting that 
the Veteran provide sufficient 
information, and if necessary 
authorization, to enable any additional 
pertinent evidence not currently of 
record relating to the Veteran's claimed 
folliculitis and hypertension to be 
obtained.  The AOJ should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

2.  After securing any additional 
records, the Veteran must be scheduled 
for examinations at an appropriate VA 
medical facility and notified that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 
38 C.F.R. § 3.655(b) (2008).  The 
entire claims file, including a copy of 
this remand, must be made available to 
and reviewed by the physician(s) 
designated to examine the Veteran.  All 
appropriate tests and studies must be 
accomplished, and all clinical findings 
must be reported in detail.  

Skin examination-Examination must be 
conducted with a view toward 
determining the etiology of the 
Veteran's currently diagnosed 
folliculitis.  The examiner must review 
the Veteran's claims file, take a 
detailed history, examine the Veteran, 
and provide an opinion, consistent with 
sound medical judgment, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the Veteran's 
currently diagnosed folliculitis was 
caused by or had its onset during the 
Veteran's active military service.  The 
examiner must specifically address the 
medical probabilities that the 
Veteran's in-service exposure to 
herbicides has caused folliculitis and 
must consider the Veteran's private 
physician's April 2005 statement in 
this regard.  A complete rationale must 
be provided for all opinions expressed.  

Hypertension examination-The examiner 
must review the Veteran's claims file, 
elicit a detailed history from the 
Veteran, examine the Veteran, and 
provide an opinion, consistent with 
sound medical judgment, as to the 
medical probabilities that hypertension 
has been caused or made worse by 
service-connected PTSD.  The examiner 
must consider the Veteran's VA and 
private physicians' statements that 
indicate aggravation of hypertension by 
PTSD.  If it is determined that 
hypertension is only temporarily 
worsened when the Veteran experiences 
stress, the examiner should explain why 
there has not been a chronic worsening 
when the Veteran appears to experience 
PTSD symptoms on a daily basis.  A 
complete rationale must be provided for 
all opinions expressed. 

3.  The AOJ must ensure that the 
examination reports comply with this 
remand and the questions presented in 
the examination requests.  If any 
report is insufficient, it must be 
returned to the examiner for necessary 
corrective action, as appropriate.

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claims remaining on appeal must be 
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
Veteran must be furnished a 
supplemental statement of the case and 
afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


